Citation Nr: 1330011	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Veteran's virtual VA claims files show that they do not contain any relevant evidence that is not also contained in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Veteran was afforded a VA examination in August 2009 relative to the issue on appeal, the examination and opinion are not adequate.  Specifically, the examiner stated that it was unclear whether the Veteran suffered from migraines or tension headaches, as his symptoms were more typical of tension or sinus headaches.  However, the examiner did not provide a rationale or an explanation as to why he could not provide an opinion.

The Veteran's service records show that he reported a history of frequent or severe headache at entry and separation from service.  His examinations were normal.  October 1968 service records show that the Veteran reported headaches along with a sinus condition.  Service connection for sinusitis was granted in the October 2009 rating decision.

Once VA provides the Veteran with an examination, it has a duty to provide an adequate examination.  Therefore, the Board finds that a remand is necessary to obtain opinions regarding whether the Veteran's headaches are secondary to his service-connected sinusitis or whether his headaches were incurred in or aggravated by service, to include consideration of whether a headache disorder existed prior to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any headache disorder that is diagnosed.

The examiner is asked to provide an opinion as to whether a headache disorder pre-existed service and was aggravated therein.

The examiner is asked to provide opinions with regard to whether it is at least as likely as not that a headache disorder was incurred in service.

The examiner is asked to provide an opinion with regard to whether it is at least as likely as not that headaches are secondary to the Veteran's service-connected sinusitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with this REMAND. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


